Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00077-CV

                               THE CITY OF SAN ANTONIO,
                                        Appellant

                                                 v.

                           Suzanne L. SMITH and Claudia Acevedo,
                                         Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CI19949 2018CI22682
                            Honorable Larry Noll, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order denying the City of San
Antonio’s plea to the jurisdiction is REVERSED and judgment is RENDERED dismissing this
lawsuit for lack of jurisdiction. Costs of appeal are assessed against the party that incurred them.

       SIGNED November 25, 2020.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice